UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7372


CHARLES EDWARD BAGBY,

                Petitioner - Appellant,

          v.

LARRY T. EDMONDS, Warden, Buckingham Correctional Center;
PATRICK GURNEY, Acting Warden, Haynesville Correctional
Center,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:13-cv-00470-JAG)


Submitted:   January 15, 2015              Decided:   January 21, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Charles Edward Bagby, Appellant Pro Se.     Rosemary Virginia
Bourne, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Charles     Edward       Bagby       seeks   to        appeal    the    district

court’s    order     denying      relief      on    his    28    U.S.C.       § 2254       (2012)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a    certificate         of   appealability.               28    U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue     absent     “a       substantial      showing          of     the    denial        of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                      When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating           that    reasonable         jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.    Cockrell,         537    U.S.    322,       336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                   Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Bagby has not made the requisite showing.                               Accordingly, we

deny    Bagby’s      motion       to     file       amended          pleadings,           deny   a

certificate of appealability, deny leave to proceed in forma

pauperis,      and   dismiss       the     appeal.          We       dispense     with       oral

argument because the facts and legal contentions are adequately

                                               2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3